     Case 2:21-cv-00604-GMN-BNW Document 6 Filed 06/18/21 Page 1 of 2



 1   Rory T. Kay, Esq. (NSBN 12416)
     Tara U. Teegarden, Esq. (NSBN 15344)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   rkay@mcdonaldcarano.com
     ttegarden@mcdonaldcarano.com
 5
     Attorneys for Defendant
 6   Early Warning Services, LLC

 7                            IN THE UNITED STATES DISTRICT COURT

 8                                   FOR THE DISTRICT OF NEVADA

 9    HOPE BODDY,                                            Case No. 2:21-cv-00604-GMN-BNW
10                    Plaintiff,                             STIPULATION AND ORDER TO
11                                                           EXTEND DEADLINE FOR EARLY
      v.                                                     WARNING SERVICES, LLC TO FILE
12                                                           RESPONSIVE PLEADING
      EARLY WARNING SERVICES, LLC
13                                                           [First Request]
                      Defendant.
14

15

16           Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Hope Boddy (“Plaintiff”),

17   by and through their attorneys, and pursuant to LR IA 6-1, submit the following Stipulation to Extend
18   Time to File Responsive Pleading up to and including July 2, 2021. In support of the Stipulation, the
19   parties state the following:
20           1.       EWS executed a waiver of service and its responsive pleading is currently due
21   June 18, 2021.
22           2.       The Parties are engaged in meaningful settlement discussions and, therefore, EWS
23   requests a short extension of time to allow the Parties sufficient time to explore an early resolution of
24   this matter.
25           3.       Counsel for Plaintiff has agreed to the requested extension and the requested
26   extension will not impact any other deadlines in this case.
27           4.       This is the first request to extend the deadline for EWS to file its responsive pleading.
28
     Case 2:21-cv-00604-GMN-BNW Document 6 Filed 06/18/21 Page 2 of 2



 1          5.      This request for an extension of time is not intended to cause any undue delay or

 2   prejudice to any party.

 3          6.      Therefore, the Parties hereby stipulate that the deadline for EWS to file its responsive

 4   pleading shall be extended through July 2, 2021.

 5   Respectfully submitted this 18th day of June, 2021.
 6
      KRIEGER LAW GROUP, LLC                            McDONALD CARANO LLP
 7

 8    By: /s/ Shawn Miller                              By: /s/ Rory T. Kay
          Shawn Miller, Esq. (NSBN 7825)                  Rory T. Kay, Esq. (NSBN 12416)
 9        2850 W. Horizon Ridge Pkwy., Ste. 200           Tara U. Teegarden, Esq. (NSBN 15344)
          Henderson, Nevada 89052                         2300 West Sahara Avenue, Suite 1200
10        smiller@kriegerlawgroup.com                     Las Vegas, Nevada 89102
                                                          rkay@mcdonaldcarano.com
11        Attorneys for Plaintiff                         ttegarden@mcdonaldcarano.com

12                                                         Attorneys for Defendant Early Warning
                                                           Services, LLC
13

14

15                                                       IT IS SO ORDERED:

16
                                                         ________________________________
17
                                                         UNITED STATES MAGISTRATE JUDGE
18                                                               6/21/2021
                                                         DATED: ________________________
19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
